                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         JOHN F. WALTERS,                              Case No. 15-cv-01967-EMC
                                   8                     Plaintiff,
                                                                                           ORDER GRANTING MOTION FOR
                                   9              v.                                       ATTORNEY’S FEES
                                  10         NANCY A. BERRYHILL,                           Docket No. 21
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            The Court has reviewed Mr. LaPorte’s fee motion and the government’s response thereto,

                                  14   as well as a declaration from Mr. Laporte’s client, Mr. Walters, supporting the fee motion. The

                                  15   Court finds that the fee request is reasonable. There is no indication that Mr. LaPorte engaged in

                                  16   any unnecessary delay. Also, the effective hourly rate of $393 (i.e., $15,134.71 ÷ 38.5 hours) is

                                  17   less than Mr. LaPorte’s asserted $450 noncontingent rate. Finally, the Court notes that the

                                  18   effective hourly rate is roughly comparable to that awarded to Mr. Laporte in another Social

                                  19   Security decision. See Speciale v. Berryhill, No. 16-cv-01659-BLF, 2019 U.S. Dist. LEXIS

                                  20   53327, at *5 (N.D. Cal. Mar. 28, 2019) (taking note that, “based on Counsel’s representation that

                                  21   he spent 32.5 hours on the case, a fee award in the amount requested would result in an effective

                                  22   hourly rate of approximately $335”).

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                   1          Accordingly, the fee motion is hereby GRANTED. Mr. LaPorte is awarded $15,134.71 in

                                   2   fees. Mr. LaPorte shall promptly reimburse the EAJA award ($7,300) to Mr. Walters.

                                   3          This order disposes of Docket No. 21.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: July 26, 2019

                                   8

                                   9                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
